Case 1:17-cr-00434-ARR Document 279 Filed 08/19/21 Page 1 of 2 PageID #: 3891

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
TH/EEA                                              271 Cadman Plaza East
F. #2014R01255                                      Brooklyn, New York 11201



                                                    August 19, 2021

By ECF

The Honorable Allyne R. Ross
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Melendez-Rojas, et al.
                      Criminal Docket No. 17-434 (ARR) f

Dear Judge Ross:

               The government respectfully writes to request leave to file an omnibus
sentencing memorandum for the defendants in the above-captioned case. The government
makes this request because it anticipates that the defendants’ sentencing memoranda may
raise the same or similar issues, as well as similar objections to the Presentence Investigation
Reports, which contain nearly-identical recitations of the relevant offense conduct.
Consolidation of the government’s responses will therefore avoid unnecessary duplication
and inefficiency.

             Counsel for defendants Jose Osvaldo Melendez-Rojas, Abel Romero-
Melendez, and Francisco Melendez-Perez filed sentencing memoranda on August 6, 2021.
(ECF Docket Entry Nos. 274-277.) Counsel for defendants Jose Miguel Melendez-Rojas,
Rosalio Melendez-Rojas, and Fabian Reyes-Rojas have not yet submitted sentencing
Case 1:17-cr-00434-ARR Document 279 Filed 08/19/21 Page 2 of 2 PageID #: 3892




memoranda. The government respectfully requests that it be permitted to file an omnibus
sentencing memorandum for all defendants two weeks after any Court-ordered deadline for
defendants’ submissions.

                                               Respectfully submitted,

                                               JACQUELYN M. KASULIS
                                               Acting United States Attorney

                                         By:     /s/
                                               Tanya Hajjar
                                               Erin E. Argo
                                               Gillian Kassner
                                               Assistant U.S. Attorneys
                                               (718) 254-7000




                                           2
